The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2015

                                      No. 04-15-00719-CR

                                       Matthew WHITE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8425B
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
         The trial court imposed sentence on May 27, 2015, and appellant did not file a motion for
new trial. Because appellant did not file a timely motion for new trial, the deadline for filing a
notice of appeal was June 26, 2015. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal was not
filed until November 12, 2015, and appellant did not [timely] file a motion for extension of time
to file the notice of appeal. See id. R. 26.3.

        We therefore order appellant to file a written response in this court on or before
December 21, 2015 showing cause why this appeal should not be dismissed for lack of
jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that
timely notice of appeal is necessary to invoke court of appeals= jurisdiction).

        If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed for want of jurisdiction. If a supplemental clerk’s record is required to show
jurisdiction, appellant must ask the trial court clerk to prepare one and must notify the clerk of
this court that such a request was made. All deadlines in this matter are suspended until further
order of the court.




                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court